    Case 21-31121-sgj11 Doc 6 Filed 06/17/21                 Entered 06/17/21 18:04:28             Page 1 of 7




SIDLEY AUSTIN LLP
Thomas R. Califano (10369867)
Andres Barajas (pro hac vice application forthcoming)
787 Seventh Avenue
New York, New York 10019
Telephone: (212) 839-5300
Facsimile: (212) 839-5599

Duston McFaul (24003309)
Charles M. Persons (24060413)
Maegan Quejada (24105999)
Jeri Leigh Miller (24102176)
Juliana L. Hoffman (24106103)
2021 McKinney Avenue
Suite 2000
Dallas, Texas 75201
Telephone: (214) 981-3300
Facsimile: (214) 981-3400

Proposed Counsel for the Debtors and
Debtors in Possession

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


    In re:                                                           Chapter 11

    GVS TEXAS HOLDINGS I, LLC, et al. 1                              Case No. 21-31121-MVL

                            Debtors.                                 (Joint Administration Requested)




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: GVS Texas Holdings I, LLC (7458); GVS Portfolio I B, LLC (7171); GVS Portfolio I,
LLC (6441); WC Mississippi Storage Portfolio I, LLC (0423); GVS Nevada Holdings I, LLC (4849); GVS Ohio
Holdings I, LLC (6449); GVS Missouri Holdings I, LLC (5452); GVS New York Holdings I, LLC (5858); GVS
Indiana Holdings I, LLC (3929); GVS Tennessee Holdings I, LLC (5909); GVS Texas Holdings II, LLC (1225); GVS
Ohio Holdings II, LLC (2376); GVS Illinois Holdings I, LLC (9944); and GVS Colorado Holdings I, LLC (0408).
The location of the Debtors’ service address is: 814 Lavaca Street, Austin, Texas 78701.
Case 21-31121-sgj11 Doc 6 Filed 06/17/21             Entered 06/17/21 18:04:28        Page 2 of 7




            MOTION FOR ORDER EXTENDING THE TIME TO FILE
  (I) SCHEDULES OF ASSETS AND LIABILITIES, (II) SCHEDULES OF CURRENT
 INCOME AND EXPENDITURES, (III) SCHEDULES OF EXECUTORY CONTRACTS
   AND UNEXPIRED LEASES, AND (IV) STATEMENTS OF FINANCIAL AFFAIRS

       GVS Texas Holdings I, LLC (“GVS Texas”) and its affiliated debtors and debtors-in-

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) submit this

motion (this “Motion”), under section 521 of title 11 of the United States Code (the “Bankruptcy

Code”) and Rules 1007(c) and 9006 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”). The Debtors seek entry of an order (the “Order”), substantially in the

form attached hereto as Exhibit A, extending time to file (i) schedules of assets and liabilities,

(ii) schedules of current income and expenditures, (iii) schedules of executory contracts and

unexpired leases, and (iv) statements of financial affairs (collectively, the “Schedules and

Statements”). In support of this Motion, the Debtors respectfully state as follows:

                              Status of the Case and Jurisdiction

       1.      On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

for the Northern District of Texas (the “Court”). The Debtors continue to operate their business

and manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No party has requested the appointment of a trustee or examiner in these cases,

and no statutory committee has been appointed.

       2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the District Court’s Miscellaneous Order No. 33, Order of Reference of Bankruptcy Cases

and Proceedings Nunc Pro Tunc dated August 3, 1984. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2).

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.



                                                 2
    Case 21-31121-sgj11 Doc 6 Filed 06/17/21           Entered 06/17/21 18:04:28        Page 3 of 7




          4.      The statutory and other bases for the relief requested in this Motion are Bankruptcy

Code section 521, Bankruptcy Rules 1007 and 9006, and Local Rule 1007-1.

                                      Background Information

          5.      The Debtors are limited liability companies with the principal business of owning

a wide array of properties functioning principally as self-storage and parking facilities. The

properties are managed by a non-Debtor operating affiliate that maintains, manages, and operates

the facilities. The Debtors have approximately 64 storage locations in Texas, Colorado, Illinois,

Indiana, Mississippi, Missouri, Nevada, New York, Ohio, and Tennessee. Six of the properties

are in the Dallas-Fort Worth Metroplex, with an additional 28 located elsewhere in Texas. Since

their formation, the Debtors and their non-Debtor operating affiliate have generated revenue and

marketed their services as the “Great Value Storage,”2 and maintain approximately 30,811 units,

totaling 4,103,764 square feet. The storage units offer secure storage with 24-hour security

systems, both climate controlled and non-climate controlled, RV, car, and boat parking, moving

and storage supplies and moving truck rentals. In addition to conventional storage units, the GVS

Portfolio includes 1,380 covered and uncovered vehicle parking units; thirteen office, warehouse

and retail commercial spaces; four campsites; seven billboards; and, two cell tower leases.

          6.      The Debtors own the properties, and the facilities are managed and operated by a

non-Debtor affiliate responsible for the leasing, management, and operation of the storage

facilities. The Debtors generate revenue through the regular and periodic collection of rents from

the thousands of tenants who lease storage space at the properties.

          7.      The Debtors’ board consists of Robert D. Albergotti, an independent director, Natin

Paul, Richard Arthur, an independent director, and Colleen De Vries, an independent director.



2
    See www.greatvaluestorage.com.


                                                   3
    Case 21-31121-sgj11 Doc 6 Filed 06/17/21           Entered 06/17/21 18:04:28     Page 4 of 7




Each of the Debtors are directly or indirectly owned by GVS Portfolio I, LLC, GVS Portfolio I B,

LLC, and GVS Portfolio I C, LLC.

                                           Relief Requested

           8.       The Debtors respectfully request entry of the Order extending the deadline by

which the Debtors must file their Schedules and Statements by 20 days, for a total of 34 days from

the Petition Date, through and including July 21, 2021, without prejudice to the Debtors’ ability to

request additional extensions for cause shown.

                                       Basis for Relief Requested

           9.       The requirements of section 521 of the Bankruptcy Code and Bankruptcy

Rule 1007(c) generally require debtors to file Schedules and Statements within 14 days after their

petition date. Pursuant to Bankruptcy Rules 1007(c) and 9006, the Court has authority to extend

the time required for filing of the Schedules and Statements “for cause.”3

           10.      Good and sufficient cause exists for granting an extension of time to file the

Schedules and Statements. To prepare the Schedules and Statements, the Debtors must compile

information from books, records, and documents relating to creditor claims, as well as the Debtors’

assets, executory contracts, and unexpired leases. This information is voluminous. Collecting the

necessary information requires a significant expenditure of time and effort on the part of the

Debtors and their professional advisors in the near term, when these resources would be best used

to address the immediate needs of the Debtors’ business operations.

           11.      The Debtors, with the assistance of their professional advisors, are working

diligently and expeditiously on preparing the Schedules and Statements. Given the amount of

work entailed in completing the Schedules and Statements and the competing demands on the



3
    Fed. R. Bankr. P. 1007(c), 9006.



                                                   4
    Case 21-31121-sgj11 Doc 6 Filed 06/17/21                Entered 06/17/21 18:04:28             Page 5 of 7




Debtors, the Debtors may not be able to properly and accurately complete the Schedules and

Statements within the required time period. The Debtors therefore respectfully request that the

Court extend the 14-day period for an additional 20 days (making the Schedules and Statements

due within 34 days after the Petition Date), without prejudice to the Debtors’ right to request

further extensions, for cause shown. Courts in this district and other districts have granted similar

relief to that requested herein in a number of cases.4

                                           Reservation of Rights

         12.     Nothing contained herein is intended to be or shall be construed as (i) an admission

as to the validity of any claim against the Debtors, (ii) a waiver of the Debtors’ or any party in

interest’s rights to dispute any claim, (iii) a waiver of the Debtors’ or any other party in interest’s

rights under the Bankruptcy Code or any other applicable law, or (iv) an approval or assumption

of any agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code.

Likewise, if the Court grants the relief sought herein, any payment made pursuant to the Court’s

order is not intended to be and should not be construed as an admission to the validity of any claim

or a waiver of the Debtors’ or any party in interest’s rights to dispute such claim subsequently.

                                                     Notice

         13.     Notice of this Motion has been provided by email, facsimile, or overnight courier

to: (a) the Office of the U.S. Trustee for the Northern District of Texas; (b) the holders of the 30

largest unsecured claims against the Debtors (on a consolidated basis); (c) Wells Fargo Bank,

National Association, or counsel thereto; (d) Wilmington Trust, National Association, or counsel


4
  See, e.g., In re Tuesday Morning, Case No. 20-31476 (HDH) (Bankr. N.D. Tex. May 29, 2020) [ECF No. 91]
(authorizing extending time to file schedules and statements); In re Forest Park Medical Center at Fort Worth, LLC,
Case No. 16-40198 (RFN) (Bankr. N.D. Tex. Jan. 12, 2016) [ECF No. 18] (same); In re PFO Global, Inc. Case
No. 17-30355 (HDH) (Bankr. N.D. Tex. Feb. 10, 2017) [ECF No. 44] (same); In re TPP Acquisition, Inc., Case No. 16-
33437 (HDH) (Bankr. N.D. Tex. Sep. 21, 2016) [ECF No. 86] (same); In re BFN Operations LLC, Case No. 16-32435
(BJH) (Bankr. N.D. Tex. Jun. 21, 2016) [ECF No. 46] (same).



                                                        5
 Case 21-31121-sgj11 Doc 6 Filed 06/17/21              Entered 06/17/21 18:04:28      Page 6 of 7




thereto; (e) ESS-GVS Holdings LLC or counsel thereto; (f) RREF III Storage LLC, or counsel

thereto; (g) Midland Loan Services, a division of PNC Bank, National Association, or counsel

thereto; (h) the United States Attorney’s Office for the Northern District of Texas; (i) the Internal

Revenue Service; (j) the state attorneys general for states in which the Debtors conduct business;

and (k) any party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively,

the “Notice Parties”). The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                           No Prior Request

        14.     No prior request for the relief sought in this Motion has been made by the Debtors

to this or any other court.

                              [Remainder of page intentionally left blank.]




                                                   6
Case 21-31121-sgj11 Doc 6 Filed 06/17/21   Entered 06/17/21 18:04:28     Page 7 of 7




Dated: June 17, 2021                        Respectfully submitted,
       Dallas, Texas
                                            SIDLEY AUSTIN LLP


                                            /s/ Thomas R. Califano
                                            Thomas R. Califano (10369867)
                                            Andres Barajas (pro hac vice application
                                            forthcoming)
                                            787 Seventh Avenue
                                            New York, New York 10019
                                            Telephone: (212) 839-5300
                                            Facsimile: (212) 839-5599

                                            Duston McFaul (24003309)
                                            Charles M. Persons (24060413)
                                            Maegan Quejada (24105999)
                                            Jeri Leigh Miller (24102176)
                                            Juliana L. Hoffman (24106103)
                                            2021 McKinney Ave
                                            Suite 2000
                                            Dallas, Texas 75201
                                            Telephone: (214) 981-3300
                                            Facsimile: (214) 981-3400

                                            Proposed Counsel for the Debtors and
                                            Debtors in Possession




                                       7
